PER CURIAM.
The Florida Bar filed a complaint against Collis H. White, charging him with three counts of failing to provide legal representation after accepting a fee and with misappropriation of approximately $24,000.00 from an estate for which he was the attorney of record. A hearing was held on this matter on May 29, 1973, at which Collis H. White failed to appear after due notification. The referee recommended :
1. “ . . . that respondent be found guilty as charged in the Complaint, and particularly that he be found guilty of violation of Rules 11.02(4) of the Integration Rule, 32 F.S.A. (and Disciplinary Rules 1~102(A)(1), 1-102(A)(4), 1-102(A) (5), 6-101 (A) (3), 7-101 (A) (2), 7-101 (A) (3), 9-102(B) (3), and 9-102(B) (4) of the Code of Professional Responsibility, 32 F.S.A.).”
2. “ . . . that Respondent violated Canons 11 and 21 of the Code of Professional Ethics, Rules 1, 23, 27, 28, 30 and 32 of the Additional Rules Governing the Conduct of Attorneys in Florida, 32 F.S.A.”
3. “. . . that the Respondent be disbarred from the practice of law in Florida.”
Pursuant to Rule 11.06(9) (b) of the Integration Rule of The Florida Bar, the referee’s report and the record of proceedings were duly filed with this Court. However, no petition for review in accordance with Rule 11.09, Integration Rule of The Florida Bar, has been filed. We have carefully examined the transcript of proceedings at the hearing before the referee, and we hereby adopt the findings and the recommendations of the referee.
It is our judgment, therefore, that Collis H. White be disbarred from the' practice of law in Florida. It is also our judgment that costs incurred by counsel for The Florida Bar in these proceedings, in the amount of $181.35, shall be paid by Collis H. White.
It is so ordered.
CARLTON, C. J., and ROBERTS, ERVIN, ADKINS and BOYD, JJ., concur.